KOGAN, Justice,
concurring in part, dissenting in part.
While I acknowledge the ambiguity in the language in rule 1.510(c), I feel that the twenty-day limit should apply to both the motion and the notice for the hearing. Such a requirement is not onerous to the parties and better comports with the purpose of having a twenty-day limit. It also prevents the possibility that one party will abuse the spirit of the rules by filing a motion, waiting, and then surprising the other party with a sudden notice. Litigation by surprise is contrary to the public policy of this state.
I concur in the remainder of the majority’s opinion. I also agree that the question of the rule’s vagueness should be considered by the Civil Procedure Rules Committee. I add only that the members of the Committee should consider imposing a definite time by which the notice must be served, even if that time limit differs from the one applicable to the motion itself.
BARKETT, J., concurs.